
	

113 S2607 IS: Assisted Living Pilot Program for Veterans with Traumatic Brain Injury Extension Act
U.S. Senate
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2607
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2014
			Mr. Booker (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To extend and modify the pilot program of the Department of Veterans Affairs on assisted living
			 services for veterans with traumatic brain injury, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Assisted Living Pilot Program for Veterans with Traumatic Brain Injury Extension Act.2.FindingsCongress finds the following:(1)The wars in Iraq and Afghanistan have resulted in a generation of veterans with traumatic brain
			 injuries.(2)Since 2001, more than 265,000 members of the Armed Forces have suffered traumatic brain injuries.(3)Since 2001, more than  26,000 members of the Armed Forces have suffered moderate or severe head
			 wounds.(4)Advances in medicine have kept members of the Armed Forces alive who have suffered head wounds that
			 might have killed them in previous conflicts.(5)The pilot program of the Department of Veterans Affairs to assess the effectiveness of providing
			 assisted living services to eligible veterans to enhance the
			 rehabilitation, quality of life, and community integration of such
			 veterans required by section 1705(a) of the  National Defense
			 Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 38 U.S.C. 1710C note) has provided to veterans who
			 have moderate to severe traumatic brain injuries, often coupled with other
			 significant physical and psychological challenges, a level of
			 comprehensive, coordinated care in residential facilities across the
			 United States since 2008.(6)The model of care practiced under the pilot program specified in paragraph (5) has yielded
			 impressive results and helped rehabilitate dozens of veterans from severe
			 injuries that are notoriously difficult to treat.(7)The Department of Veterans Affairs does not offer to veterans any alternatives to the pilot program
			 specified in paragraph (5) that replicate—(A)the comprehensiveness of the rehabilitative care provided under such program;(B)the benefit of providing care under such program in a residential setting; and(C)the significant positive impact on veterans of the sustained, longer-term care provided under such
			 program.3.Extension and modification of pilot program on assisted living services for veterans with traumatic
			 brain injury(a)Extension of programSubsection (a) of section 1705 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 38 U.S.C. 1710C note) is amended by striking a five-year and inserting an eight-year.(b)Modification of locationsSubsection (b) of such section is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by striking paragraph (1) and inserting the following new paragraphs:(1)In generalThe pilot program shall be carried out at locations selected by the Secretary for purposes of the
			 pilot program.(2)Located in same region as polytrauma centersOf the locations selected under paragraph (1), at least one location shall be in each health care
			 region of the Veterans Health Administration of the Department of Veterans
			 Affairs that contains a polytrauma center of the Department of Veterans
			 Affairs..(c)Modification of report requirementsSubsection (e) of such section is amended to read as follows:(e)Reports(1)Annual report(A)In generalNot later than two years after the date of the enactment of the Assisted Living Pilot Program for Veterans with Traumatic Brain Injury Extension Act, and not later than September 30 each year thereafter until 2018, the Secretary shall submit to
			 the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the pilot
			 program.(B)ElementsEach report submitted under subparagraph (A) shall include the following:(i)The number of individuals that participated in the pilot program during the year preceding the
			 submission of the report.(ii)The number of individuals that successfully completed the pilot program during the year preceding
			 the submission of the report.(iii)The degree to which pilot program participants and family members of pilot program participants
			 were satisfied with the pilot program.(iv)The interim findings and conclusions of the Secretary with respect to the success of the pilot
			 program and recommendations for improvement.(2)Final report(A)In generalNot later than 60 days after the completion of the pilot program, the Secretary shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a final report on the
			 pilot program.(B)ElementsThe final report required by subparagraph (A) shall include the following:(i)A description of the pilot program.(ii)An assessment of the utility of the activities under the pilot program in enhancing the
			 rehabilitation, quality of life, and community reintegration of veterans
			 with traumatic brain injury, including complex mild traumatic brain
			 injury.(iii)Such recommendations as the Secretary considers appropriate regarding improving the pilot program..(d)Modification of definitions(1)Community-based brain injury residential rehabilitative care servicesSuch section is further amended—(A)in the section heading, by striking assisted living and inserting community-based brain injury residential rehabilitative care;(B)in subsection (c), in the subsection heading, by striking assisted living and inserting community-Based brain injury residential rehabilitative care;(C)by striking assisted living each place it appears, and inserting community-based brain injury rehabilitative care; and(D)in subsection (f)(1), by striking and personal care and inserting rehabilitation, and personal care.(2)Eligible veteranSubsection (f)(3) of such section is amended—(A)in subparagraph (C), by striking ; and and inserting a semicolon;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(E)has a traumatic brain injury that is classified as complex-mild to severe..(e)Authorization of appropriationsThere is authorized to be appropriated for the Department of Veterans Affairs for fiscal year 2015
			 $46,000,000 to carry out the pilot program under section 1705 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 38 U.S.C. 1710C note), as amended by this section. The amount so
			 authorized to be appropriated shall be available for obligation for the
			 three-year period beginning on the date that is one year after the date of
			 the enactment of this Act.(f)Effective dateThe amendments made by this section shall take effect on October 1, 2014.
			
